Citation Nr: 9918547	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  99-09 598	)	DATE
	)
	)


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits.  



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.  

This matter arises from a January 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran entitlement to a nonservice-
connected pension.  


FINDINGS OF FACT

1.  An initial Board decision was made on the underlying 
claim nonservice-connected disability pension in September 
1995; a notice of disagreement was received on or after 
November 18, 1988, as to that claim; and the attorney was 
retained in January 1996, not later than one year after the 
initial Board decision was rendered.  

2.  In a January 1999 rating decision, the veteran was 
granted a nonservice-connected pension.  Past-due benefits 
are payable to the veteran.  

3.  The fee agreement signed by the veteran and his attorney 
in January 1996 satisfies the criteria by which attorney fees 
may be paid by the VA from past-due benefits.  

4.  Legal services involving the veteran's nonservice-
connected pension claim were rendered by his attorney.




CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran have been met.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609 (1998).

2.  The fee specified in the agreement as being payable 
directly to the veteran in the amount of 20 percent of past-
due benefits awarded to the veteran in connection with his 
claim is presumed to be reasonable and may be paid from past-
due benefits resulting from the grant of nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 5904, 5905 (West 
1991 & Supp. 1998); 38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1995 decision, the Board denied the veteran's 
application for service connection for post traumatic stress 
disorder and entitlement to a nonservice-connected pension.  
The veteran appealed this denial to the U. S. Court of 
Appeals for Veterans Claims ("Court").  The parties filed a 
joint motion for remand and for stay of further proceedings 
and, in July 1996, the Court granted the motion and issued an 
order vacating the Board's decision and remanding the claim 
to the Board for additional adjudication.  The case was 
returned to the Board, and in February 1997, the Board 
remanded the case to the RO.  The RO reviewed the evidence 
and in a January 1999 rating decision, awarded the veteran 
entitlement to a nonservice-connected pension; service 
connection for post traumatic stress disorder remained 
denied.  This rating decision carried with it an award of 
past-due benefits to the claimant.  The veteran was apprised 
of this award in an April 1999 letter from the RO.

Of record is a January 1996 fee agreement executed by the 
veteran and his attorney.  It provides for payment equal to 
the greater of 20 percent of any past due payments awarded by 
the VA to the claimant, or any EAJA fees awarded.  The scope 
of representation encompasses the veteran's claim for service 
connection for post traumatic stress disorder and entitlement 
to nonservice-connected pension.  This agreement was received 
at the Board in January 1996.  

Several conditions must be met in order for fees to be 
charged to a claimant for legal services performed by an 
attorney.  Initially, a fee may be charged only for legal 
services performed after the first final decision has been 
promulgated by the Board with respect to the issue, or 
issues, involved.  A fee may not be charged for legal 
services performed before such date.  Also, the Notice of 
Disagreement which preceded the Board's decision with respect 
to the issue, or issues, involved must have been received by 
the agency of original jurisdiction on or after November 18, 
1988.  Finally, the attorney must have been retained not 
later than one year following the date that the decision by 
the Board with respect to the issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904 (c)(1) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.609(c) (1998).  

In the present case, there exists a September 1995 Board 
decision denying service connection for post traumatic stress 
disorder and entitlement to nonservice-connected pension.  
The appeal leading up to this decision was initiated by a 
notice of disagreement received at the RO in  June 1992.  
These facts satisfy the 38 C.F.R. § 20.609(c) requirements of 
a prior final Board decision initiated by a notice of 
disagreement filed on or after November 18, 1988.  

Regarding the fee agreement itself, it provides for payment 
of the greater of 20 percent of any past-due payments awarded 
by the VA to the claimant, or any Equal Access to Justice Act 
(EAJA) fees awarded.  Such an agreement is presumed to be 
reasonable under the law.  38 C.F.R. § 20.609(f) (1998).  

Finally, the law states that the attorney must be retained 
not later than one year following the date that the decision 
by the Board with respect to the issue, or issues, involved 
was promulgated.  38 C.F.R. § 20.609(c) (1998).  The attorney 
fees agreement was executed in January 1996 and filed with 
the Board that same month.  This evidence is sufficient to 
demonstrate that the attorney was retained within a year of 
the final September 1995 Board decision.  

Accordingly, all requirements of 38 U.S.C.A. § 5904 and 38 
C.F.R. § 20.609 have been met, and the attorney is entitled 
to reasonable fees for his efforts on behalf of the veteran 
and his claim for entitlement to nonservice-connected 
pension.  As is noted above, the veteran was awarded a 
nonservice-connected pension in January 1999.

In pursuing the veteran's appeal, the attorney has been 
awarded EAJA fees.  Under the EAJA, certain prevailing 
parties in litigation against the United States government 
may recover attorney fees at statutory rates unless the 
government's position in the litigation was substantially 
justified.  See 28 U.S.C.A. § 2412 (d) (1)(A) (1988).  The 
Federal Courts Administration Act of 1992 (FCAA) made EAJA 
applicable to VA adjudicative actions by including the U. S. 
Court of Appeals for Veterans Claims (Court) within the 
definition of "court" in 28 U.S.C.A. § 2412 (d) (2) (f).  
EAJA fees awarded where the attorney was paid by fee 
agreement go first to reimburse the appellant the amount paid 
to the attorney pursuant to that fee agreement.  See § 506(c) 
(FCAA), Pub. L. No. 102-572, § 506(c), 106, Stat. 4506, 4513 
(1992) (where claimant's attorney receives fees for same work 
under both 38 U.S.C. § 5904 and section 2412(d), claimant's 
attorney refunds to claimant amount of smaller fee); Curtis 
v. Brown, 8 Vet. App. 104, 108 (1995); see also Wingo v. 
West, 11 Vet. App. 307, 312-13 (1998); Gaines (Jerry) v. 
West, 11 Vet. App. 113, 114 (1998); Shaw v. Gober, 10 Vet. 
App. 498, 503-04 (1997). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provides that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C.A. § 2412, the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1998); VAOGCPREC 12-97 (March 26, 1997).  An award under 
§ 5904(b) allows the claimant's attorney to collect his fee 
out of the claimant's past-due benefits, while an EAJA award 
is paid by the Government to the claimant to defray the cost 
of legal services.  See Curtis, 8 Vet. App. at 108-9, and 
Russell v. Sullivan, 930 F.2nd 1443, 1446 (9th Cir. 1991).  
An EAJA award therefore serves as a reimbursement to the 
claimant for fees paid of the past-due disability benefits.  
Accordingly, the claimant's attorney is permitted to seek 
recovery of attorney's fees under both 38 U.S.C.A. § 5904 and 
28 U.S.C.A. § 2412.  However, the attorney may keep only the 
larger of the fees recovered, in this case a percentage of 
the past-due benefits, and must offset the amount of the EAJA 
award in accordance with § 506(c) of the FCAA.  The Board 
does not have the direct authority to order the claimant's 
attorney to perform this action.  However, not to do so would 
be a violation of both professional conduct and 38 U.S.C.A. 
§ 5905 (West 1991 & Supp. 1998).  

The RO decision resulting in the payment of past-due benefits 
for a nonservice-connected pension was entered on January 11, 
1999, and, in that decision, the RO established an effective 
date of May 31, 1991, for the commencement in benefit 
payments resulting from a grant of pension.  38 U.S.C.A. 
§ 5110(d)(1) (West 1991 & Supp. 1998).  Therefore, the period 
of past-due benefits for purposes of calculating attorney 
fees begins on June 1, 1991, since this is the first day of 
the following month, as is provided under 38 U.S.C.A. 
§ 5111(a) (West 1991 & Supp. 1998).   The ending date for the 
period of past due benefits is January 11, 1999.


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20% of past-due benefits for the period from June 1, 
1991, through January 11, 1999, resulting from the grant of 
nonservice-connected disability pension benefits of in the RO 
decision of January 1999.  




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


